UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-4931



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN D. HORTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  Alexander B. Denson,
Magistrate Judge. (CR-01-617-DEN)


Submitted:   April 18, 2002                 Decided:   April 25, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Horton, Appellant Pro Se. Anne Margaret Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John D. Horton appeals the magistrate judge’s order denying

his motion to dismiss and for sanctions.     We have reviewed the

record and the magistrate judge’s order and find no reversible

error.   Accordingly, we affirm on the reasoning of the magistrate

judge.   United States v. Horton, No. CR-01-617-DEN (E.D.N.C. filed

Nov. 14, 2001; entered Dec. 14, 2001).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2